Case 19-33568-mvl7 Doc 80-4 Filed 08/28/20   Entered 08/28/20 13:26:02   Page 1 of 3




                                 Exhibit 4




                                        1
       Case 19-33568-mvl7 Doc 80-4 Filed 08/28/20        Entered 08/28/20 13:26:02    Page 2 of 3


Kaisani, Fareed

From:                        Martin Brown <brnsike@swbell.net>
Sent:                        Thursday, June 11, 2020 1:14 PM
To:                          Kazlow, Jordan
Subject:                     Eric Blue


[EXTERNAL EMAIL]


Jordan;

The most recent records indicate that Eric Corey Blue may currently be residing at 1213 O Street
NW, Washington, DC 20005. He applied for utilities at this residence on January 23, 2020. His credit
headers reflect this same address as his current address. This is a 4-bedroom, 4-bath condominium
property that is owned by the Ross G. Lajeunesse Trust. It is assessed at $2,322,950.

It appears from the records that he was previously residing at 3140 Harvard Avenue; Dallas
75205. This is a high-rise apartment complex known as The McKenzie. It is near the intersection of
Monticello and North Central.

There is a Verizon cell phone that is listed to him and appears to be current. It is 202-821-7139.

He is driving a white 2019 Range Rover SUV. When last registered in June of 2019, it had Texas
license           . The renewal receipt listed the address of 3140 Harvard Avenue in Dallas (as
stated above). The plate is current until the end of this month. I queried license plate photos for that
license number but found no hits in the last 90 days.

None of the information I have obtained was alerting and came from digital sources only. He should
not be aware of the inquiries. Once you have reviewed this, let me know your thoughts on further
investigation.



Martin Brown
Brown & Sikes, Inc.
P.O. Box 750
Glen Rose, TX 76043
254-898-1726
254-898-1727 Fax
Email: brnsike@swbell.net
License: AXXXXXXXX



*****CONFIDENTIAL: This electronic transmission and any documents or other writings
accompanying it are intended only for the use of the recipient(s) named above. It contains information
that is confidential, may be protected by the attorney work-product or other applicable privileges, and
may constitute non-public information. If you are not an intended recipient of this message, please
notify the sender at (254) 898-1726 or by reply e-mail. Unauthorized use, dissemination, distribution,
                                                    1
      Case 19-33568-mvl7 Doc 80-4 Filed 08/28/20     Entered 08/28/20 13:26:02    Page 3 of 3

or reproduction of this message and any accompanying documents or other writings is strictly
prohibited and may be unlawful.




                                                 2
